NUMBER 13-18-00171-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


GERARDO LOPEZ,                                                               Appellant,

                                            v.

THE STATE OF TEXAS,                                                           Appellee.


                    On appeal from the 117th District Court
                          of Nueces County, Texas.



                          MEMORANDUM OPINION
              Before Justices Rodriguez, Contreras, and Hinojosa
                  Memorandum Opinion by Justice Contreras

      Appellant, Gerardo Lopez, attempts to appeal his conviction for failure to register

as a sex offender. The trial court has certified that this “is a plea-bargain case, and the

defendant has NO right of appeal,” and “the defendant has waived the right of appeal.”

See TEX. R. APP. P. 25.2(a)(2).
       On April 3, 2018, this Court notified appellant’s counsel of the trial court’s

certification and ordered counsel to: (1) review the record; (2) determine whether

appellant has a right to appeal; and (3) forward to this Court, by letter, counsel’s findings

as to whether appellant has a right to appeal, or, alternatively, advise this Court as to the

existence of any amended certification.

       On April 9, 2018, counsel filed a letter brief with this Court. Counsel’s response

does not establish that the certification currently on file with this Court is incorrect or that

appellant otherwise has a right to appeal.

       The Texas Rules of Appellate Procedure provide that an appeal must be dismissed

if the trial court’s certification does not show that the defendant has the right of appeal.

TEX. R. APP. P. 25.2(d); see TEX. R. APP. P. 37.1, 44.3, 44.4. Accordingly, this appeal is

DISMISSED.

                                                           DORI CONTRERAS
                                                           JUSTICE
Do not publish.
See TEX. R. APP. P. 47.2(b).

Delivered and filed the
19th day of April, 2018.




                                               2